August 27, 2013




                                  JUDGMENT

                 The Fourteenth Court of Appeals
         CHARLES W. WHITE AND DONNA M. GREEN, Appellants

NO. 14-13-00204-CV                           V.

  CERTAIN UNDERWRITERS AT LLOYD'S LONDON AND AFFILIATED
               CLAIMS SERVICE, INC., Appellees
              ________________________________

      Today the Court heard the parties’ agreed motion to dismiss the appeal from
the judgment signed by the court below on February 4, 2013. Having considered
the motion and found it meritorious, we order the appeal DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.